Citation Nr: 1140049	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to June 1969.                  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.     

The Board initially denied this claim in an October 2009 decision.  In a July 2010 Joint Motion, the parties to this matter agreed that remand for additional medical inquiry would be appropriate.  In October 2010 and April 2011, the Board remanded this matter for additional medical inquiry, which was conducted in November 2010 and May 2011.  The case is again before the Board.  


FINDING OF FACT

The Veteran's hearing loss is related to service.  


CONCLUSION OF LAW

The Veteran's hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran claims that acoustic trauma he experienced during combat service in Vietnam caused a current hearing loss disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385 (2010).  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found:  where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.         

The record in this matter shows that the Veteran has a hearing disability under VA guidelines.  VA audiology examination reports dated in June 2006, November 2010, and May 2011, in addition to a private audiology examination report dated in July 2010, indicate auditory thresholds higher than 40 decibels from 2000 to 4000 Hertz in each ear.  38 C.F.R. § 3.385.  

Moreover, the Board will continue to presume that the Veteran experienced acoustic trauma as a result of his documented combat service, as he has indicated in the record.  See 38 U.S.C.A. § 1154(b).  38 U.S.C.A. § 1154(b) specifically provides that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

In this matter, the Veteran's DD Form 214 notes the Veteran's service in Vietnam, and notes that he was awarded the Combat Infantryman Medal and the Purple Heart Medal.  Based on this document, the Board finds that the evidence of record does not preponderate against the Veteran's claim that he served in combat, or that he incurred acoustic trauma during his combat service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

As to the issue of medical nexus between current disorder and presumed in-service injury, the Board finds the preponderance of the evidence of record to be against the Veteran's claim to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007) (38 U.S.C.A. § 1154, which reduces evidentiary burden for combat Veterans with respect to evidence of in-service incurrence of an injury, is not equivalent to a statutory presumption that the claimed disorder is service connected).  

Though the Board has presumed that the Veteran was exposed to acoustic trauma in service, the Veteran's service treatment records do not refer to any treatment for a chronic hearing loss disorder.  A March 1968 service treatment record notes "possible perforation eardrum."  But subsequent notes state "no perforation" and "audio within norm limits."  The March 1969 separation reports of medical examination and history are negative for any disorders related to the Veteran's hearing.  Although a May 1974 VA treatment record indicates that the Veteran complained of decreased hearing in his left ear, the earliest medical evidence of record of a hearing loss disorder is found in the June 2006 VA audiology report, dated approximately 37 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  And the Veteran did not claim service connection for hearing loss until January 2006, which is approximately 37 years after service.  

The Board has noted the Veteran's lay statements of record wherein he asserts that his in-service exposure to acoustic trauma relates to his current hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board has consulted with medical evidence of record on the essential issue of etiology here, which is primarily a medical question.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And this medical evidence is adverse to the Veteran's claim.  In an opinion accompanying the June 2006 VA report, the VA examiner stated that it was not as likely as not that the Veteran's service related to his current hearing loss.  The examiner instead noted the Veteran's post-service noise exposure from truck driving and hunting.  Similarly, the November 2010 VA examiner found it unlikely that the Veteran's current hearing loss related to his likely acoustic trauma during service.  This examiner stated in support that the Veteran's service treatment records "do not indicate that this had a permanent negative impact on hearing."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  And, pursuant to the most recent remand, another VA examination report and opinion, dated in May 2011, stated that "[t]here is no evidence" that the Veteran's noise exposure in service resulted in hearing loss.  

In sum, the evidence of record preponderates against the Veteran's claim to service connection for hearing loss.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  The evidentiary standard before the Board, however, is not the preponderance of the evidence standard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidentiary standard at issue here is the clear and convincing standard specified under 38 U.S.C.A. § 1154.  Based on the evidence just noted, the Board cannot find that the evidence clearly and convincingly demonstrates that the Veteran's current hearing loss is unrelated to his presumed acoustic trauma during combat service.  

In its October 2010 and April 2011 remands, the Board attempted to secure an opinion addressing the relevant standard at issue in this matter.  The aim was to obtain an opinion that would have resolved this matter or at least come close to providing resolution.  That effort was unsuccessful, however.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  So, as the record currently stands, there is no clear and convincing evidence to counter the contentions advanced on the Veteran's behalf.  The Board has considered remanding this matter again for yet another medical opinion.  But to pursue further medical evaluation in this context quite possibly would place the Board in an adversarial role.  As such, a decision is appropriate in this matter now.  


ORDER

Service connection for hearing loss is granted.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


